              Case 1:19-cv-12440 Document 1 Filed 12/02/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 THEODORE J. FOLKMAN,

                Plaintiff,                       Civ. A. No.

        vs.

 U.S. DEPARTMENT OF STATE,

                Defendant


                                        COMPLAINT

                                        JURISDICTION

       1.      This action arises under the law of the United States, namely, the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”).

                                STATEMENT OF THE CLAIM

       2.      On October 25, 2019, the plaintiff, Theodore J. Folkman, submitted a request

under the FOIA to the State Department. A true copy of the request, and the State Department’s

acknowledgment of receipt, is attached to this Complaint as Exhibit 1.

       3.      The State Department acknowledged receipt of the request, but it has not

responded to the request, nor has it provided Folkman with a written notice under 5 U.S.C. §

552(a)(6)(B) extending the time for its response and providing a date on which a determination is

expected to be dispatched. Folkman is therefore deemed to have exhausted his administrative

remedies.

       4.      Folkman is entitled under the FOIA to receive copies of the records requested in

his FOIA request.
             Case 1:19-cv-12440 Document 1 Filed 12/02/19 Page 2 of 2



                                   DEMAND FOR RELIEF

       Therefore, the plaintiff demands judgment enjoining the State Department from

withholding the records requested in the FOIA request and ordering the production of the records

improperly withheld; an award of reasonable attorney’s fees; and costs.

                                                    Respectfully submitted,


                                                    /s/ Theodore J. Folkman
                                                    Theodore J. Folkman (BBO No. 646742)
                                                    PIERCE BAINBRIDGE BECK PRICE &
                                                    HECHT LLP
                                                    One Liberty Square
                                                    Boston, Mass. 02109
                                                    (617) 229-5415
                                                    tfolkman@piercebainbridge.com
                                                    Pro se

Dated: December 2, 2019




                                               2
